Citation Nr: 1453615	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to December 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

After a March 2010 statement of the case was issued by the RO, VA examination reports and additional VA treatment records were added to the record without a waiver of the Veteran's right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists of the appellant's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Service connection is in effect for a depressive disorder, rated as 50 percent disabling, and a back disorder, rated as 40 percent disabling; the combined rating is 70 percent.

2.  The Veteran is unable to maintain substantially gainful employment consistent with her education and occupational background as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in September 2008.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to her age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection is in effect for chronic lumbar strain, rated as 40 percent disabling, and a depressive disorder, rated as 50 percent disabling.  The combined rating is 70 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In a September 2008 application for a TDIU, the Veteran reported that she had a college education and work experience as a postal clerk.  She also reported that she last worked in 1984 when she became too disabled to work due to her depressive disorder.

In connection with November 2008 VA treatment, the Veteran reported anxiety exacerbated by chronic pain, poor motivation, poor interest in daily life, poor tolerance to people, feelings of hopelessness and worthlessness, and low self-esteem.

In a December 2008 VA psychiatric examination, the Veteran reported sad mood, lack of interested in significant activities, difficulty sleeping, headaches, crowd intolerance, oversensitivity to criticism, anxiety with shortness of breath, decreased concentration, and memory deficits.  The examiner found the Veteran inappropriately dressed in winter clothes, unable to maintain personal hygiene, and anxious, with severely impaired immediate memory and mildly impaired remote memory.  The Veteran reported she stopped working in 1984, due to "nerves, anxiety, and migraines."  The VA examiner opined that there was no total occupational and social impairment due to mental disorder symptoms.

In an April 2009 VA spine examination report, the Veteran reported her low back pain worsened, radiated to the legs and knees, and that she was verbally told by physicians to have five days bed rest due to acute intervertebral disc syndrome every month.  The examiner noted the Veteran had not worked since 1984 as a post office clerk due to a low back condition and opined that the low back pain affected daily activities.

In a November 2011 VA mental disorders examination, the Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, short and long term memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and disorientation to time or place.  The examiner found the Veteran to be alert, fully oriented, well groomed, calm, cooperative and euthymic.  In addition, her thought process was determined to be coherent, logical, and relevant, with no hallucinations, delusions, or suicidal or homicidal ideation.  Her judgment was adequate but her insight was poor.  The examiner noted that testing indicated the Veteran had mild cognitive impairment.  The examiner opined that the Veteran's symptoms of depression were "of such nature and severity as to preclude her participation in any regular substantially gainful employment.  It is my opinion that any employment that required sustained attention and concentration could not be performed by the Veteran."

In a November 2011 VA spine examination, the Veteran reported flare-ups of back pain due to physical activity such as driving or stooping, with painful limitation of motion, additional limitation of range of motion on repetition, functional loss due to pain on movement, tenderness, muscle spasm, and arthritis.  The examiner opined that the Veteran's back disability impacted her ability to work, the Veteran was limited in her usual job as a social worker, and that she had to quit her job due to back pain.  Additionally, the examiner opined that the back disability made the Veteran unemployable because the Veteran's, "loss of range of motion in lumbar area as well as easy exacerbation of pain upon minimal physical effort," made any job "unfeasible."

In connection with June 2012 VA psychiatric in-patient treatment, the Veteran reported another patient touched her while she was sleeping and that the incident caused flashbacks from an in-service sexual assault.  The treatment note indicates the Veteran was very upset, crying, with coherent, loud speech, mood "unsafe," and full range of affect.  It was noted that the Veteran was unemployable upon discharge in August 2012.

Based on the foregoing, the Board concludes that the Veteran is unemployable due to her service-connected disabilities.  

Evidence of record indicates that the Veteran stopped working as a postal service clerk due to a back disability and depression.  Both of the November 2011 VA examiners opined that the Veteran was unemployable due to her service-connected disabilities.  The Board has not found the December 2008 VA examiner's opinion against the claim to be persuasive because the examiner did not provide an adequate rationale for the opinion.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that she is unable to secure and maintain any form of substantially gainful employment consistent with her education and occupational background due to service-connected disabilities.  Accordingly, entitlement to a total disability rating based on individual unemployability is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


